                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION



GREY & SIMCOE HEALTH CORPORATION,
a Canada Corporation,

       Plaintiff,
                                       Civil Action No. 6:20-cv-01777-PGB-GJK
v.

ENRIQUE TECHNOLOGIES & TRADING,
LLC., a Florida Limited Liability Company;
ESMERALDO ENRIQUE, Individually,

     Defendants,
______________________________________/

     PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE (DOC. 12)


       Plaintiff, Grey & Simcoe Health Corporation, a Canada corporation (“Grey”),

by and through undersigned counsel responds to the Court’s Order to Show Cause

(Doc. 12) and states as follows:

       1.    On November 2, 2020, this Court entered its Order to Show Cause

requiring Plaintiff to show cause, in writing, why this matter should not be dismissed

or disregarded due to deficient citizenship. (Doc. 12)

       2.    In support of its response to the Court’s Order to Show Cause, Grey has

filed the Declaration of Mark Gregouire, as Exhibit “1”.


                                          1
      3.     Defendant, Enrique Technologies & Trading, LLC has two individual

members, Esmeraldo Enrique and Eleanor E. Enrique. (Decl. of Gregouire, Par. 4).

      4.     Esmeraldo Enrique is a citizen of the State of Florida. (Decl. of

Gregouire, Par. 5).

      5.     Eleanor E. Enrique is a citizen of the State of Florida. (Decl. of

Gregouire, Par. 6).

      6.     Neither Esmeraldo Enrique nor Eleanor E. Enrique are citizens of the

country of Canada. (Decl. of Gregouire, Par. 7).

      7.     Grey is not a citizen of the State of Florida. Grey is a citizen of the

country of Canada. (Decl. of Gregouire, Par. 8).

      8.     Because neither of the defendants are citizens of the same state as the

Grey, there is complete diversity for purposes of determining subject matter

jurisdiction in this matter.

      Wherefore, Plaintiff respectfully requests that this case should not be

dismissed for lack of subject matter jurisdiction as there is complete diversity

between the parties and the amount in controversy is more than $75,000, exclusive

of interest and costs.

      Dated: November 10, 2020

                                             /s/ Brian L. Wagner
                                             BRIAN L. WAGNER
                                             Fla. Bar No. 0142727
                                             Mateer & Harbert, P.A.
                                         2
                                             Post Office Box 2854
                                             Orlando, Florida 32802
                                             Tel (407) 425-9044
                                             Counsel for Plaintiff
                                             bwagner@mateerharbert.com
                                             semerson@mateerharbert.com

                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 10, 2020, I electronically filed the

foregoing with the U.S. District Court for the Middle District of Florida’s Document

Filing System. A true and correct copy has been delivered via U.S. Mail, First Class,

to: Enrique Technologies & Trading, LLC, c/o Esmeraldo C. Enrique, as Registered

Agent and Individually, 1841 Long Iron Drive, Suite 805, Rockledge, FL 32955.


                                             /s/ Brian L. Wagner
                                             BRIAN L. WAGNER


4834-0612-0657, v. 1




                                         3
